DETAILED ACTION
REQUEST FOR RECONSIDERATION/ OTHER
Applicant’s remarks in view of the rejection under 35 USC 103 of the instant claims 1 – 7 and 14 – 16 as being unpatentable over WIPO Publication WO 2018095432 A1 (Chen) have been considered and are addressed below:
	On page 13, Applicant states (see, paragraph 1) that in order to expedite prosecution, Applicant has amended claim 1 to remove unsubstituted C1-C10 alkyl from the definition of R1. This is not persuasive since C3-C4 alkyl can be represented in alternative forms. In view of the teachings set forth by Chen, C3 alkyl can be unsubstituted C3 alkyl; C1 alkyl substituted with C2 alkyl; OR C2 alkyl substituted with C1 alkyl. Regarding C4 alkyl, it can be unsubstituted C4 alkyl; C1 alkyl substituted with C3 alkyl; OR C2 alkyl substituted with C2 alkyl. While Applicant has amended the definition of R1 to remove unsubstituted C1-C10 alkyl, it is noted that the other two alternatives are still applicable towards the scope of the instantly amended claims.
	On page 13, Applicant points out (see, paragraphs 2-3) that:

    PNG
    media_image1.png
    431
    692
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    115
    692
    media_image2.png
    Greyscale

However, as stated in the non-final rejection dated February 5, 2021, it was noted (see, page 2 point 2) that the filing date of the priority document CN 201611201033.8 is not perfected unless Applicant has filed both a certified copy of the document and an English language translation (if the document is not in English) (see MPEP 706.02(b)(1)(C) and 37 CFR 1.55(g)). Accordingly, the claims are examined with an effective filing date of December 22, 2017 (the filing date of the PCT Application). Thus, US 62/426,599 and US 62/560,193 are both considered prior art in view of the effective filing date of December 22, 2017 (the filing date of the PCT Application in the instant Application).
	Further, while Chen’s P1 discloses compounds of formula (I), wherein R6 is only methyl or ethyl (see Chen’s compounds 6-16), Chen P1 does additionally teach (see, page 3 paragraph 1), wherein (emphasis added):

    PNG
    media_image3.png
    28
    466
    media_image3.png
    Greyscale

Therefore, Chen provides sufficient guidance to a person having ordinary skill in the art to prepare the subsequent C3-C4 alkyl homologs in order to enhance the pharmaceutical properties of said compounds.
	On pages 13 – 14, with respect to instant claim 17, Applicant states (see, bridging paragraph on pages 13-14, and page 14, paragraphs 1-2) that the claimed compounds are directed to two steric isomers (i.e., Applicant’s LW105-1-18 and LW105-1-19) and that said compounds have unexpected significantly improved cytostatic activity against Hela cells as compared to the racemic mixture (Applicant’s LW105-1-1, and Chen’s compound 6), as evident by the data of maintained.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sagar Patel whose telephone number is (571)272-1317. The examiner can normally be reached Monday - Friday: 9am to 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571) 272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/Sagar Patel/Examiner, Art Unit 1626                  

/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626